DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                HOWARD O. TRERICE, an individual,
                          Appellant,

                                   v.

  HEATH M. TRERICE, individually and in his derivative capacity, on
     behalf of MILJOCO CORPORATION, a Florida Corporation,

                                Appellee.

                               No. 4D18-2

                          [October 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 16-7823
(12)

  Vijay G. Brijbasi of Dickinson Wright PLLC, Fort Lauderdale, for
appellant.

   John A. Tucker and Andrew E. Underkofler of Foley & Lardner LLP,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.